                                                Case 1:08-cv-04405-PKC-PK Document 631-7 Filed 06/17/19 Page 1 of 2 PageID #: 18635
                                                                                               Office:                        Search Type:                  * Business/Last Name              First Name:        Party Type:        Name Type:
                NASSAU COUNTY                                                      Judgments                         Name Search                      mirvis                                mark                Both               Both

                                                                                                                                                                          Search            Reset       Advanced         Options


                          Judgments Name Search Last Name1: mirvis First Name1: mark Party Typel: Both Party Type2: Both Date From: 1/1/1900 Date Thru: 3/22/2018 Last Recorded Doc#: 51087 @03/22/2018 ( Total: 0.02
                                                                                                               seconds, 3 rows)


 Select All       Invert Selection            View Pages: 20 50 100                                                                                View Details               View Images

                          Name                                                                                                 View Add to
         Type                                 Book       Page_        Tvoe Desc.      File Date      Doc. #       # of Pas.
                        Corporation                                                                                            Img. Basket
                                                                    JUDG-SUPREME
111 Defendant MIRVIS MARK                   03508      191
                                                                    COURT-MONEY
                                                                                  4/8/2011        175         9                L
                                                                                                                                              Number       Rec Date      Rec Time     Entered Date                Doc Type                 Book/Page        # of Pgs.     Doc. Status
                                                                    SUPREME MONEY
 ❑ Defendant MIRVIS MARK                     03603     8            JGMT TRANS    3/20/2012       470         8                              175          04/08/2011    9:54AM       04/08/2011       JUDG-SUPREME COURT-MONEY            J/03508/191   9               Complete
                                                                    ISSUE
                                                                    TRANSCRIPT OF                                                               Court Type             Cnty Perfected In            Doc Amt        Index/Ref#             Damages       Cost      Interest      Fees
 ❑ Defendant MIRVIS MARK                               0
                                                                    JUDGMENT
                                                                                  5/29/2015       1052        4                g
                                                                                                                                                                 1                            3,066,305.16      IN 11--005268       3066305.16

                                                                                                                                                       Total                  Signed Date                Full/Sat Date               Exec/Sat Date                      Disp Date
                                                                                                                                             3066305.16                04/08/2011


                                                                                                                                             Plaintiff/Defendant-8
                                                                                                                                             ZHURAVSKY IGOR              Defendant 806 TURQUOISE TRAIL MORGANVILLE NJ 07751
                                                                                                                                             MAIBERG ROMAN               Defendant 30 EASTWOOD CT ROSLYN NY 11576
                                                                                                                                             KATZ RUVEN                  Defendant 1250 PARK ST ATLANTIC BEACH NY 11509
                                                                                                                                             BENSIANOV LEV               Defendant 105 KENSINGTON ST BROOKLYN NY 11235
                                                                                                                                             FRUMAN VEYACHESLAV          Defendant 634 VAN DAM ST VALLEY STREAM NY 11581
                                                                                                                                         V
                                                                                                                                             MIRVIS MARK                 Defendant 289 BAYBERRY DR HEWLETT NY 11557
                                                                                                                                             LUPOLOVER MARK              Defendant 248 NAVESLINK CT HOLMSDEL NJ 07733
                                                                                                                                             RES-FL TWO LLC              Plaintiff   C/O JONES WALKER COURVOISIER CENTRE II 601 BRICKEL KEY DR MIAMI FL 33131




(o) 2018 Concluent Business Services, LLC. All Rights Reserved. I                                                                                                                                                                                                  2018
                                                              Case 1:08-cv-04405-PKC-PK Document 631-7 Filed 06/17/19 Page 2 of 2 PageID #: 18636
                                                                                            Office:                      Search Type:                     " Business/Last Name             First Name:          Party Type:           Name Type:
               NASSAU COUNTY                                                  Judgments                Isd    Name Search                            mirvis                          mark                      Both      2.
                                                                                                                                                                                                                          .. 1_1    Both        1_
                                                                                                                                                                                                                                                 ,J
               LONG ISLANIL
                                                                                                                                                                        Search      Reset           Advanced           Options


                                                                    Judgments Name Search Last Namel: mirvis First Name1: mark Party Typel: Both Party Type2: Both Date From: 1/1/1900 Date Thru: 3/22/2018 Last Recorded Doc#: 51087 @03/22/2018 ( Total: 0.02 seconds, 3 rows)



                                                                                                                                                                           View Images
 Select All     Invert Selection          View Pages:                                                                    4    0    0
                                                                                                                                                   View Details

                        Name/                                                                                             View Add to
         Tee                              Book     Lags          Type Desc.      File Date       Lo_c_lt     of Fq_s_,    -
                      Corporation                                                                                         mg. Basket
                                                              JUDO-SUPREME
 0   Defendant MIRVIS MARK                                                  4/jIL2 .           175
                                        035°8     191         COURT-MONEY                                                         •4   A         Number               Rec Date       Rec Time                  Entered Date                                           Doc Type                          Book/Page          # of Pgs.               Doc. Status
                                                              SUPREME MONEY                                                                470                03/20/2012         10:03AM                 03/20/2012                   SUPREME MONEY JGMT TRANS ISSUE                               3/03603/8         3                     Complete
 ❑   Defendant MIRVIS MARK              03603     8           JGMT TRANS    2 20a012           470                        g 4
                                                              ISSUE                                                                                   Court Type                         Cnty Perfected In                               Doc Amt                                              Damages               Cost               Interest            Fees
                                                                                                                                                                                                                                                                         Index/Ref#
 0   Defendant MIRVIS MARK                        2
                                                              TRANSCRIPT OF
                                                              JUDGMENT      5/_21/2,.- .5      1052                       a       :4                                                                                      1,073,720.13                       IN 12-003553             1073720.13

                                                                                                                                                              Total                               Signed Date                                         Full/Sat Date                         Exec/Sat Date                                   Disp Date
                                                                                                                                           1073720.13                            03/20/2012

                                                                                                                                                                                                                                                          Remarks
                                                                                                                                           REF.'
                                                                                                                                           DISP. DATE-2012911 TEXT-REMARKS HOW-SEE FII
                                                                                                                                           SUPREME NASSAU
                                                                                                                                           ADDITIONAL ADDRESS FOR MARK LUPOLOVER
                                                                                                                                           2753 CONEY ISLAND AVE BROOKLYN NY 11235
                                                                                                                                           ADDITIONAL ADDRESS FOR IGOR ZHURAVSKY
                                                                                                                                           2754 CONEY ISLAND AVE BROOKLYN NY 11235
                                                                                                                                           FOREIGN JUDGMENT FROM CIRCUIT COURT LEE COUNTY FLORIDA
                                                                                                                                           TRANSCRIPT FILED IN WARREN COUNTY 07-30-2012
                                                                                                                                           TRANSCRIPT FILED IN SULLIVAN COUNTY 08-17-2012


                                                                                                                                           Plaintiff/Defendant-10
                                                                                                                                           LUPOLOVER MARK                                          Defendant                       248 NAVESINK COURT HOMLDEL NJ
                                                                                                                                           KATZ RUBEN                                              Defendant                       1250 PARK ST ATLANTIC BEACH NY 11557
                                                                                                                                           FRUMAN VEYCHESLAV                                       Defendant                       634 VAN DAM STREET NORTH WOODMERE NY 11581
                                                                                                                                           BENTSIANOV LEV                                          Defendant                       105 KENSINGTON ST BROOKLYN NY 11235
                                                                                                                                           BENTSIANOV SOFIA                                        Defendant                       105 KENSINGTON ST BROOKLYN NY 11235
                                                                                                                                           MIRVIS MARK                                             Defendant                       289 BAYBERRY DRIVE HEWLETT HARBOR NY 11557
                                                                                                                                       V   DEL PRADO ONE LLC                                       Defendant                       528 BURGUNDY K DEL RAY FL
                                                                                                                                           ZHURAVSKY IGOR                                          Defendant                       806 TRUQUOISE TRAIL MORGANVILLE NJ 07751
                                                                                                                                           BUSEY BANK FLORIDA                                      Plaintiff                       1490 TAMIAMI TRL PORT CHARLOTTE FL 33948
                                                                                                                                           BUSEY BANK N A                                          Plaintiff                       1490 TAMIAMI TRL PORT CHARLOTTE FL 33948



. 2018 Conduem Busamss Services. LLC. All Rights Reserved I                                                                                                                                                                                                                                                                                 2012
